 
Exhibit 10.2


IMPORTANT:  PLEASE READ CAREFULLY BEFORE SIGNING.
SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.


SUBSCRIPTION AGREEMENT
and
LETTER OF INVESTMENT INTENT




Omni Bio Pharmaceutical, Inc.
5350 South Roslyn Street, Suite 400
Greenwood Village, CO  80111-2124


Gentlemen:


The undersigned (the "Subscriber") hereby tenders this subscription for the
purchase of units (“Units” or “Securities”) issued by Omni Bio Pharmaceutical,
Inc. (the “Company”).  Each Unit consists of one share of the common stock of
the Company (“Common Stock”), and one warrant to purchase a share of the common
stock of the Company at an exercise price of $3.75 per share (a “Warrant”).  The
Units are being offered at a price of $2.50 per Unit (the “Offering”).  By
execution below, the Subscriber acknowledges that the Company is relying upon
the accuracy and completeness of the representations and warranties contained
herein in complying with its obligations under applicable securities laws.


1.             Subscription Commitment.  The Subscriber hereby subscribes for
the purchase of ____ Units at an aggregate purchase price of $_______________ as
full payment therefor.  The purchase price shall be paid to the Company by
cashier’s check made payable to the Company or by wire transfer to the account
of the Company.


The Subscriber understands that this subscription is not binding on the Company
until accepted by the Company, which acceptance is at the sole discretion of the
Company and is to be evidenced by the Company's execution of this Subscription
Agreement where indicated.  If the subscription is rejected, the Company shall
return to the Subscriber, without interest or deduction, any payment tendered by
the Subscriber, and the Company and the Subscriber shall have no further
obligation to each other hereunder.  Unless and until rejected by the Company,
this subscription shall be irrevocable by the Subscriber.


2.             Representations and Warranties.  In order to induce the Company
to accept this subscription, the Subscriber hereby represents and warrants to,
and covenants with, the Company as follows:


(a)           Receipt of Document; Access to Information.  Subscriber has been
provided with a copy of the Company’s Confidential Offering Memorandum (the
“Memorandum”), a form of the Warrant, a copy of which is attached to the
Memorandum as Exhibit B. The Memorandum, form of the Warrant and this
Subscription Agreement are referred to herein as the “Documents.”  The
Subscriber has carefully reviewed and is familiar with all of the terms of the
Documents, including the Risk Factors contained in the Memorandum.  The
Subscriber has been given access to full and complete information regarding the
Company and has utilized such access to the Subscriber’s satisfaction for the
purpose of obtaining such information regarding the Company as the Subscriber
has reasonably requested; and, particularly, the Subscriber has been given
reasonable opportunity to ask questions of, and receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and to obtain any additional information, to the
extent reasonably available. The Subscriber acknowledges that the Subscriber has
had an opportunity to review all of the Company’s SEC filings, which are
publicly available at www.SEC.gov.

 
- 1 -

--------------------------------------------------------------------------------

 



(b)           Reliance.  Except for the Documents and the Company’s SEC filings,
the Subscriber has not been furnished with any other materials or literature
relating to the offer and sale of the Securities.  The Subscriber has relied on
nothing other than the Documents (including any exhibits thereto) and the
Company’s SEC filings in deciding whether to make an investment in the
Company.  Except as set forth in the Documents, no representations or warranties
have been made to the Subscriber by the Company, any selling agent of the
Company, or any agent, employee, or affiliate of the Company or such selling
agent.


(c)           Economic Loss.  The Subscriber believes that an investment in the
Securities is suitable for the Subscriber based upon the Subscriber’s investment
objectives and financial needs.  The Subscriber (i) has adequate means for
providing for the Subscriber’s current financial needs and personal
contingencies; (ii) has no need for liquidity in this investment; (iii) at the
present time, can afford a complete loss of such investment; and (iv) does not
have an overall commitment to investments which are not readily marketable that
is disproportionate to the Subscriber's net worth, and the Subscriber's
investment in the Securities will not cause such overall commitment to become
excessive.


(d)           Sophistication.  The Subscriber, in reaching a decision to
subscribe, has such knowledge and experience in financial and business matters
that the Subscriber is capable of reading and interpreting financial statements
and evaluating the merits and risk of an investment in the Securities and has
the net worth to undertake such risks.  The investment contemplated hereby is
the result of arm’s length negotiation between the Subscriber and the Company.


(e)           No General Solicitation.  The Subscriber was not offered or sold
the Securities, directly or indirectly, by means of any form of general
advertising or general solicitation, including, but not limited to, the
following:  (1) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar medium of or broadcast over
television or radio; or (2) to the knowledge of the undersigned, any seminar or
meeting whose attendees had been invited by any general solicitation or general
advertising.


(f)           Seek Advice.  The Subscriber has obtained, to the extent the
Subscriber deems necessary, the Subscriber’s own personal professional advice
with respect to the risks inherent in the investment in the securities, and the
suitability of an investment in the Securities in light of the Subscriber's
financial condition and investment needs;


(g)           Investment Risks.  The Subscriber recognizes that the Securities
as an investment involves a high degree of risk, including those set forth under
Risk Factors attached hereto as Exhibit B and other “risk factors” contained in
the Documents.


(h)           Effect and Time of Representations.  The information provided by
the Subscriber contained in this Subscription Agreement is true, complete and
correct in all material respects as of the date hereof.  The Subscriber
understands that the Company's determination that the exemption from the
registration provisions of the Securities Act of 1933, as amended (the
"Securities Act"), which is based upon non-public offerings and applicable to
the offer and sale of the Securities, is based, in part, upon the
representations, warranties, and agreements made by the Subscriber herein.  The
Subscriber consents to the disclosure of any such information, and any other
information furnished to the Company, to any governmental authority or
self-regulatory organization, or, to the extent required by law, to any other
person.

 
- 2 -

--------------------------------------------------------------------------------

 



(i)            Restrictions on Transfer; No Market for Securities.  The
Subscriber acknowledges that (i) the purchase of the Securities is a long-term
investment; (ii) the purchaser of the Securities must bear the economic risk of
investment for an indefinite period of time because the Securities have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, the Securities cannot be resold unless they are subsequently
registered under said laws or exemptions from such registrations are
available;  (iii) there is presently no public market for the Securities and the
Subscriber may be unable to liquidate the Subscriber’s investment in the event
of an emergency, or pledge the Securities as collateral for a loan; and (iv) the
transferability of the Securities is restricted and (A) requires conformity with
the restrictions contained in paragraph 2 below and (B) legends will be placed
on the certificate(s) representing the Securities referring to the applicable
restrictions on transferability.


(j)            No Backup Withholding.  The Subscriber certifies, under penalties
of perjury, that the Subscriber is NOT subject to the backup withholding
provisions of Section 3406(a)(i)(C) of the Internal Revenue Code.


(k)           Restrictive Legend.  Stop transfer instructions will be placed
with the transfer agent for the Securities, and a legend may be placed on any
certificate representing the Securities substantially to the following effect:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTIONS FROM REGISTRATION PROVIDED IN THE ACT AND REGULATION D UNDER
THE ACT AND HAVE NOT BEEN REGISTERED UNDER ANY STATE SECURITIES LAWS.  AS SUCH,
THE PURCHASE OF THIS SECURITY WAS NECESSARILY WITH THE INTENT OF INVESTMENT AND
NOT WITH A VIEW FOR DISTRIBUTION.  THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER
THE ACT AND ANY STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE. FURTHERMORE, IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF
THIS SECURITY OR ANY INTEREST THEREIN, WITHOUT THE OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY THAT THE PROPOSED TRANSFER OR SALE DOES NOT AFFECT THE EXEMPTIONS
RELIED UPON BY THE COMPANY IN ORIGINALLY DISTRIBUTING THE SECURITY AND THAT
REGISTRATION IS NOT REQUIRED.


         (l)           Placement Agent.  The Subscriber understands that
Bathgate Capital Partners LLC is acting as placement agent (the “Placement
Agent”) on this transaction.  The Company will pay the Placement Agent a sales
commission of 8% of the gross proceeds of this Offering and a non-accountable
expense allowance of 2% of the gross proceeds.  The Placement Agent may
re-allow a portion of the commission to participating selling agents.  The
Company will also sell to the Placement Agent, for nominal consideration,
warrants to purchase 10% of the total number of  Units sold in this
Offering.  The warrants will be exercisable until five (5) years after the Final
Closing of the Offering.


(m)         Notice of Change.  The Subscriber agrees that it will notify the
Company in writing promptly (but in all events within thirty (30) days after the
applicable change) of any actual or anticipated change in any facts or
circumstances, which change would make any of the representations and warranties
in the Documents untrue if made as of the date of such change (after giving
effect thereto).

 
- 3 -

--------------------------------------------------------------------------------

 



3.             Restricted Nature of the Securities; Investment Intent. The
Subscriber has been advised and understands that (a) the Securities have not
been registered under the Securities Act or applicable state securities laws and
that the securities are being offered and sold pursuant to exemptions from such
laws; (b) the Documents may not have been filed with or reviewed by certain
state securities administrators because of the limited nature of the offering;
(c) the Company is under no obligation to register the Securities under the Act
or any state securities laws, or to take any action to make any exemption from
any such registration provisions available. The Subscriber represents and
warrants that the Securities are being purchased for the Subscriber’s own
account and for investment purposes only, and without the intention of reselling
or redistributing the same; the Subscriber has made no agreement with others
regarding any of the Securities; and the Subscriber’s financial condition is
such that it is not likely that it will be necessary to dispose of any of such
Securities in the foreseeable future.  The Subscriber is aware that, in the view
of the SEC, a purchase of such securities with an intent to resell by reason of
any foreseeable specific contingency or anticipated change in market value, or
any change in the condition of the Company, or in connection with a contemplated
liquidation settlement of any loan obtained for the acquisition of such
securities and for which such securities were pledged, would represent an intent
inconsistent with the representations set forth above.  The Subscriber further
represents and agrees that if, contrary to the foregoing intentions, the
Subscriber should later desire to dispose of or transfer any of such securities
in any manner, the Subscriber shall not do so unless and until (i) said
Securities shall have first been registered under the Act and all applicable
securities laws; or (ii) the Subscriber shall have first delivered to the
Company a written notice declaring such holder's intention to effect such
transfer and describe in sufficient detail the manner and circumstances of the
proposed transfer, which notice shall be accompanied either by a written opinion
of legal counsel who shall be reasonably satisfactory to the Company, which
opinion shall be addressed to the Company and reasonably satisfactory in form
and substance to the Company's counsel, to the effect that the proposed sale or
transfer is exempt from the registration provisions of the Act and all
applicable state securities laws, or by a "no action" letter from the SEC to the
effect that the transfer of the Securities without registration will not result
in recommendation by the staff of the Commission that action be taken with
respect thereto.


4.             Residence.  The Subscriber represents and warrants that the
Subscriber is a bona fide resident of, is domiciled in and received the offer
and made the decision to invest in the Securities in the state set forth on the
signature page hereof, and the Securities are being purchased by the Subscriber
in the Subscriber’s name solely for the Subscriber’s own beneficial interest and
not as nominee for, or on behalf of, or for the beneficial interest of, or with
the intention to transfer to, any other person, trust or organization, except as
specifically set forth in this Subscription Agreement.
 
5.             Investor Qualification.  The Subscriber represents and warrants
that the Subscriber is an “accredited investor” as that term is defined in
Regulation D under the Securities Act because the Subscriber comes within at
least one category marked below.  The Subscriber further represents and warrants
that the information set forth below is true and correct.  ALL INFORMATION IN
RESPONSE TO THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL EXCEPT AS REQUIRED
BY LAW.  The Subscriber agrees to furnish any additional information which the
Company deems necessary in order to verify the answers set forth below.  (Please
check all that apply.)

 
- 4 -

--------------------------------------------------------------------------------

 





Category I
_______
The Subscriber is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the Subscriber’s spouse, presently
exceeds $1,000,000.
         
Explanation.  In calculation of net worth the Subscriber may include equity in
personal property and real estate, including the Subscriber’s principal
residence, cash, short term investments, stocks and securities.  Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.
     
Category II
_______
 
The Subscriber is an individual (not a partnership, corporation, etc.) who had
an individual net income in excess of $200,000 in each of the last two years, or
joint income with his/her spouse in excess of $300,000 in each of the last two
years, and has a reasonable expectation of reaching the same income level in the
current year.
     
Category III
_______
The Subscriber is an executive officer or director of the Company.
     
Category IV
_______
The Subscriber is a bank as defined in Section 3(a)(2) of the Securities Act; a
savings and loan as defined in Section 3(a)(5)(A) of the Securities Act; an
insurance company as defined in Section 2(13) of the Securities Act; a broker or
dealer registered pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); an investment company registered under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or a business
development company as defined in Section 2(a)(48) of the Investment Company
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5,000,000, or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors (this includes
IRAs).  (Note: If you check this category, the Company may request additional
information regarding investment company and ERISA issues.)
 
                     
(describe entity)


 
- 5 -

--------------------------------------------------------------------------------

 



Category V
_______
The Subscriber is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.
 
                     
(describe entity)
           
Category VI
_______
The Subscriber is an entity with total assets in excess of $5,000,000 which was
not formed for the purpose of investing in the Securities and which is one of
the following:
         
_____ a corporation; or
         
_____ a partnership; or
         
_____ a business trust; or
         
_____ a tax-exempt organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended.
 
                     
(describe entity)
           
Category VII
_______
The Subscriber is an entity all the equity owners of which are “accredited
investors” within one or more of the above categories.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.
 
         
 
 
   
(describe entity)
           
Category VIII
_______
 
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment.

 
 
 
- 6 -

--------------------------------------------------------------------------------

 



6.           FINRA Questionnaire.


(a)      Are you a member of FINRA1, a person associated with a member of
FINRA2, or an affiliate of a member?


             Yes _______              No_______


If "Yes," please list any members of FINRA with whom you are associated or
affiliated.
 

           

 


(b)      If you are a corporation, are any of your officers, directors or 5%
shareholders a member of FINRA, a person associated with a member of FINRA, or
an affiliate of a member?


             Yes _______              No_______


If "Yes," please list the name of the respective officer, director, or 5%
shareholder and any members of FINRA with whom they are associated or
affiliated.
 

           

 


7.          Authority.  The undersigned, if other than an individual, makes the
following additional representations:


(a)           The Subscriber was not organized for the specific purpose of
acquiring the Securities;


(b)           The Subscriber if fully authorized, empowered and qualified to
execute and deliver this Subscription Agreement, to subscribe for and purchase
the Securities and to perform its obligations under, and to consummate the
transactions that are contemplated by the Subscription Agreement; and

_____________________________
 
1 FINRA defines a "member" as being either any broker or dealer admitted to
membership in FINRA or any officer or partner of such a member, or the executive
representative of such a member or the substitute for such representative.
 
2 FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager or
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt from registration without FINRA.  Thus, "person associated
with a member" includes a sole proprietor, general or limited partner, officer,
director or branch manager or an organization of any kind (whether a
corporation, partnership or other business entity) which itself is a "member" or
a "person associated with a member."  In addition, an organization of any kind
is a "person associated with a member" if its sole proprietor or anyone of its
general or limited partners, officers, director or branch managers is a "member"
or "person associated with a member."


 
- 7 -

--------------------------------------------------------------------------------

 




(c)           This Subscription Agreement has been duly authorized by all
necessary action on the part of the Subscriber, has been duly executed by an
authorized officer or representative of the Subscriber, and is a legal, valid
and binding obligation of the Subscriber enforceable in accordance with its
terms.


  8.           Use of Proceeds.  The Subscriber acknowledges that any proceeds
from the sale of the Units will be used by the Company for working capital and
research and development expenses as further described in the Memorandum.


 9.          Compliance with Laws; No Conflict.  The execution and delivery of
the Subscription Agreement by or on behalf of the Subscriber and the performance
of the Subscriber’s obligations under, and the consummation of the transactions
contemplated by, the Subscription Agreement do not and will not conflict with or
result in any violation of, or default under, any provision of any charter,
bylaws, trust agreement, partnership agreement or other governing instrument
applicable to the Subscriber, or other agreement or instrument to which the
Subscriber is a party, or by which the Subscriber is, or any of its assets are,
bound, or any permit, franchise, judgment, decree, statute, rule, regulation or
other law applicable to the Subscriber or the business or assets of the
Subscriber.


10.          Reliance on Representations.  The Subscriber understands the
meaning and legal consequences of the representations, warranties, agreements,
covenants, and confirmations set out above and agrees that the subscription made
hereby may be accepted in reliance thereon.  The Subscriber acknowledges that
the Company has relied and will rely upon the representations and warranties of
the Subscriber in this Subscription Agreement.  The Subscriber agrees to
indemnify and hold harmless the Company and any selling agent (including for
this purpose their employees, and each person who controls either of them within
the meaning of Section 20 of the Exchange Act) from and against any and all
loss, damage, liability or expense, including reasonable costs and attorney's
fees and disbursements, which the Company, or such other persons may incur by
reason of, or in connection with, any representation or warranty made herein not
having been true when made, any misrepresentation made by the Subscriber or any
failure by the Subscriber to fulfill any of the covenants or agreements set
forth herein, in the Purchaser Questionnaire or in any other document provided
by the Subscriber to the Company.


11.          Transferability and Assignability.  Neither this Subscription
Agreement nor any of the rights of the Subscriber hereunder may be transferred
or assigned by the Subscriber.  The Subscriber agrees that the Subscriber may
not cancel, terminate, or revoke this Subscription Agreement or any agreement of
the Subscriber made hereunder (except as otherwise specifically provided herein)
and that this Subscription Agreement shall survive the death or disability of
the Subscriber and shall be binding upon the Subscriber's heirs, executors,
administrators, successors, and assigns.


12.          Survival.  The representations and warranties of the Subscriber set
forth herein shall survive the sale of the Securities pursuant to this
Subscription Agreement.


13.          Notices.  All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows:  if to the Subscriber, to the address set forth below; and
if to the Company to the address at the beginning of this letter, or to such
other address as the Company or the Subscriber shall have designated to the
other by like notice.


 
- 8 -

--------------------------------------------------------------------------------

 


14.           Counterparts.  This Subscription Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.


15.           Governing Law.  This Subscription Agreement shall be governed by
and construed in accordance with the internal laws (and not the law of
conflicts) of the State of Colorado.  The parties hereby consent to the
non-exclusive jurisdiction of the courts of the State of Colorado and any
federal or state court located in Denver, Colorado for any action arising out of
this Subscription Agreement.
 
         16.           Entire Agreement.  This Agreement, including the
appendices hereto, constitutes the entire agreement, and supersedes all prior
agreements or understandings, among the parties hereto with respect to the
subject matter hereof.


IN NO EVENT WILL THE COMPANY, THE PLACEMENT AGENT, OR ANY OF THEIR AFFILIATES OR
THE PROFESSIONAL ADVISORS ENGAGED BY THEM BE LIABLE IF FOR ANY REASON RESULTS OF
OPERATIONS OF THE COMPANY ARE NOT AS PROJECTED IN THE MEMORANDUM.  INVESTORS
MUST LOOK SOLELY TO, AND RELY ON, THEIR OWN ADVISORS WITH RESPECT TO THE TAX
CONSEQUENCES OF INVESTING IN THE SECURITIES.
 
17.           Title.  Manner in Which Title is To Be Held.




 
Place an “X” in one space below:
       
(a)_____
Individual Ownership
 
(b)_____           
Community Property
 
(c)_____           
Joint Tenant with Right of Survivorship (both parties must sign)
 
(d)_____           
Partnership
 
(e)_____           
Tenants in Common
 
(f)_____           
Corporation
 
(g)_____           
Trust
 
(h)_____           
Other (Describe):

 

                   

Please print above the exact name(s) in which the Securities are to be held.


18.          State of Residence.  The Subscriber’s state of residence and the
state in which the Subscriber received the offer to invest and made the decision
to invest in the Securities is ______.
                                           .


19.          Date of Birth.  (If an individual) The Subscriber’s date of birth
is: ___________________________ 
 


 
- 9 -

--------------------------------------------------------------------------------

 


SIGNATURES


The Subscriber hereby represents that it has read this entire Subscription
Agreement.


Dated: ____________________________




INDIVIDUAL (includes Community Property, Joint Tenants, Tenants-in-Common)
 



   
Address to Which Correspondence
   
Should be Directed
                 
Signature (Individual)
                     
Signature (All record holders should sign)
 
City, State and Zip Code
           
Name(s) Typed or Printed
 
Tax Identification or Social Security Number
         
(           )                                                      
   
Telephone Number





COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-BCP CUSTOMER
Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with Bathgate Capital Partners, please include a copy of your driver’s license
or passport. If you are an entity, please provide a copy of your articles of
incorporation, trust document, or other identifying document. If you are unable
to produce the information required, we may not be able to complete your
investment transaction.

 
 
- 10 -

--------------------------------------------------------------------------------

 


CORPORATION, PARTNERSHIP, TRUST, RETIREMENT ACCOUNT OR OTHER ENTITY





         
Name of Entity
 
Address to Which Correspondence Should be Directed
                         By:
                                                                
     
*Signature
 
City, State and Zip Code
         Its:  
                                                              
     
Title
 
Tax Identification or Social Security Number
             
(           )                                                      
 
Name Typed or Printed
 
Telephone Number



*If Securities are being subscribed for by an entity, the Certificate of
Signatory must also be completed.




CERTIFICATE OF SIGNATORY


To be completed if Securities are being subscribed for by an entity.


I,  ___________________________, am the ______________________________________of
______________________________(the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.


IN WITNESS WHEREOF, I have hereto set may hand this ______ day of _______, 2009.



     
Signature



COPY OF DRIVER’S LICENSE OR PASSPORT REQUIRED IF NON-BCP CUSTOMER
Customer Identification Program Notice:  To help the government fight the
funding of terrorism and money laundering activities, federal law requires
financial institutions to obtain, verify, and record information that identifies
each client.  This means that we will require you to provide the following
information: name, date of birth, address, identification number, and a piece of
documentary identification. If you are an individual and do not have an account
with Bathgate Capital Partners, please include a copy of your driver’s license
or passport. If you are an entity, please provide a copy of your articles of
incorporation, trust document, or other identifying document. If you are unable
to produce the information required, we may not be able to complete
your investment transaction.


 
- 11 -

--------------------------------------------------------------------------------

 


ACCEPTANCE




This Subscription Agreement is accepted as
of  _____________________________________, 2009







 
Omni Bio Pharmaceutical, Inc.
             
By:
     
Edward C. Larkin
   
Chief Operating Officer
             
Date:
             

       


 
- 12 -

--------------------------------------------------------------------------------

 


APPENDIX A


BCP DISCLOSURES
 
Bathgate Capital Partners LLC
 
Privacy Policy Concerning Clients' Financial Information Dated January 1, 2009
This privacy disclosure statement puts in writing the privacy policies that BCP
follows.   Our policy is based on the recognition that our clients have an
expectation that nonpublic personal information will be kept confidential.  We
have adopted this Privacy Policy concerning information you have provided to us
and information we obtained in providing services to you.
Information about you is collected in the normal course of business for purposes
of providing services to you.  This information is not collected for resale.  We
provide information to unaffiliated third parties that is necessary for us to
provide services to you.  The information that is collected, the source of the
information and the parties to which the information is provided are explained
below.
Categories of Nonpublic Information We Collect In the Normal Course of Business:
1.   Information you provide in establishing an account.  This is information
provided by you on forms used to open and maintain an account with us and our
affiliates and otherwise provided by you in using our services. Examples of such
information are your name, address, employment, age, assets and investment
objectives and experience.
2.   Information about your transactions.  This includes information obtained
from you concerning a transaction that we have done on your behalf.  We also
have information about assets held for you.  If your account was transferred to
us, we may have received information from another financial institution.  Our
Brokerage services are introduced by us to a clearing firm that effects
transactions and maintains assets for you.  We have access to information about
these transactions and assets.  We anticipate that the clearing firm will
separately provide you with their privacy policies concerning client financial
information that is collected or available to them.
Categories of Nonpublic Information That is Disclosed:
We do not disclose any nonpublic personal information about our clients or
former clients to anyone, except as required or permitted by law.  Examples of
such disclosures include:
1.   All information about your account may be disclosed to any person that you
authorized pursuant to the documentation you have provided us.  For example,
information about accounts held jointly shall be disclosed to all persons
jointly sharing the account.
2.   Any information that is compelled to be produced by law, such as pursuant
to a subpoena issued by a court.
3.   Information provided with your consent or at your direction, such as
disclosure to a nonaffiliated mortgage lender with whom you are applying for a
mortgage loan.
  4.   Information to a financial institution where your account is transferred.
5.  Information provided by us to non-affiliated third parties that assist us in
providing our services to you such as data processing firms that prepare and
print your account statements.
Parties to Whom We May Disclose Nonpublic Information
We may disclose both identification and transaction information to affiliated
and non-affiliated parties as permitted by law for the following reasons:
       1.   Non-financial Entities.  Such entities include persons we engage to
prepare confirmations, account statements and other account records and transfer
agents to permit the issuance of security certificates to you.
       2.   Financial Entities.  Such entities include a clearing firm that is a
securities broker-dealer that we
introduce transactions or accounts in certain types of security products.  
We do not disclose nonpublic information about our clients to any party except
as required or permitted by law.


 
- 13 -

--------------------------------------------------------------------------------

 
Our Policies Protecting the Confidentiality of Information About You
We restrict access to nonpublic personal information about you to those
employees and nonaffiliated third parties who need to know that information so
as to enable us to provide products and services to you.
Such employees include your account executive, personnel in the trading
department who effect or route your transactions, operations personnel who
prepare and reconcile records of your transactions and your security and money
positions, and management and compliance personnel who oversee our business.
Nonaffiliated third parties include our clearing firm or others that:
1.   Prepare confirmations, account statements and other records of your
account.
2.   Transmit trade information to securities regulators and other government
agencies as required by applicable rules.
3.   Regulate our business in accordance with applicable law.
4.   Maintain accounts.
5.   Facilitate the clearing and settlement of transactions.
6.   Such other parties as permitted by law.
We maintain physical, electronic and procedural safeguards to guard against
persons not authorized by us from having access to your nonpublic personal
information.
Internally, we maintain all written records in secured locations that are
accessible only to authorized personnel.  Account executives are provided with
transaction records of accounts that they have responsibility for
servicing.  Electronic records are maintained on secure computers that are
password protected.  Employees undergo background checks as a condition of
employment.


We appreciate being able to provide our services to you and will continue to do
so while maintaining the confidentiality of the information needed to provide
such services.  If you have any questions concerning this notice, please call
Vicki Barone at (303) 694-0862.
 
BATHGATE CAPITAL PARTNERS BUSINESS CONTINUITY PLANNING
 
 
Bathgate Capital Partners LLC has developed a Business Continuity Plan on how we
will respond to events that significantly disrupt our business.  Since the
timing and impact of disasters and disruptions is unpredictable, we will have to
be flexible in responding to actual events as they occur.  With that in mind, we
are providing you with this information on our business continuity plan.
 
Contacting Us – If after a significant business disruption you cannot contact us
as you usually do at 303-694-0862, please go to our web site at
www.bathgatepartners.com.  
 
Our Business Continuity Plan – We plan to quickly recover and resume business
operations after a significant business disruption and respond by safeguarding
our employees and property, making a financial and operational assessment,
protecting the firm’s books and records, and allowing our customers to transact
business.  In short, our business continuity plan is designed to permit our firm
to resume operations as quickly as possible, given the scope and severity of the
significant business disruption.  Our business continuity plan addresses: data
back up and recovery; all mission critical systems; financial and operational
assessments; alternative communications with customers, employees, and
regulators; alternate physical location of employees; critical supplier,
contractor, bank and counter-party impact; regulatory reporting; and assuring
our customers prompt access to their funds and securities if we are unable to
continue our business.


Varying Disruptions – Significant business disruptions can vary in their scope,
such as only our firm, a single building housing our firm, the business district
where our firm is located, the city where we are located, or the whole
region.  Within each of these areas, the severity of the disruption can also
vary from minimal to severe.  In a disruption to only our firm or a building
housing our firm, we will transfer our operations to a local site when needed
and expect to recover and resume business within an hour.  In a disruption
affecting our business district, city, or region, we will transfer our
operations to a site outside of the affected area, and recover and resume
business within a few hours.  In either situation, we plan to continue in
business, transfer operations to our clearing firm if necessary, and notify you
through our web site [www.bathgatepartners.com] or a telephone recording from
our main line, [303-694-0862] how to contact us.  If the significant business
disruption is so severe that it prevents us from remaining in business, we will
assure our customer’s prompt access to their funds and securities.


For more information – If you have questions about our business continuity
planning, you can contact us at (303) 694-0862 or send inquiries to our main
office: 5350 S. Roslyn St. Suite 400 Greenwood Village, CO  80111.
 

 
 
- 14 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

